Citation Nr: 1550061	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a post-operative left ear disorder to include stapedectomy residuals and hearing loss.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1956 to October 1957.  The Veteran had additional duty with the North Carolina Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, established service connection for right ear hearing loss; assigned a noncompensable evaluation for that disability; effectuated the award as of May 29, 2009; and denied service connection for left ear hearing loss.  In October 2015, the Veteran submitted a Motion to Advance on the Docket.  In November 2015, the Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  



REMAND

The Veteran asserts that service connection for a post-operative left ear disorder to include stapedectomy residuals and hearing loss is warranted as he incurred significant in-service artillery and tank-related noise exposure.  He advances that he underwent left ear surgery in 1968 secondary to his recurrent left ear hearing loss which originated during active service.  

The Veteran's service treatment documentation is not of record.  His service treatment records were apparently destroyed in the 1973 fire at the National Personnel Record Center (NPRC).  

The report of a September 2010 audiological examination conducted for VA states that the Veteran presented a history of in-service noise exposure associated with firing artillery guns and hearing loss since 1965.  He was noted to have undergone a left ear stapedectomy.  The Veteran was diagnosed with right ear mixed hearing loss and left ear sensorineural hearing loss.  The examiner concluded that "the records received and reviewed contained no information relative to the Veteran's hearing at enlistment or separation, but did suggest concession of noise exposure during military service, therefore, it is this provider's opinion that the left ear hearing loss (no measurable hearing) is at least as likely as not related to surgical intervention of a middle ear condition (stapedectomy) that resulted over a short period of time in no measurable hearing (as reported by the Veteran) and the right ear hearing loss is at least as likely as not partially related to the conceded noise exposure the Veteran suffered during his military service (the sensorineural portion of the loss) and is at least as likely as not partially related to a similar middle ear condition that originally affected the left ear."  The examining audiologist clarified that "[b]ased on available information, it is not possible to clearly resolve the origin of the hearing loss in both ears without resorting to mere speculation because there are no records to indicate what, if anything occurred during military service with regard to his hearing thresholds and the reported middle ear condition that affected the left ear initially complicates differentiation of noise exposure from middle ear pathology and when each occurred and whether or not which effected the right ear as well as the left ear."  

In reviewing a similar factual scenario wherein a VA examiner conveyed that he could not advance an opinion without resort to "mere speculation," the Court has directed that "the phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  There is no indication that the examiner was expressing "the limitations of knowledge in the medical community at large."  

In his July 2015 written statement, the Veteran advanced that; "[y]ou have stated that my left ear hearing loss was due to surgical intervention, however, there would never had been a surgical intervention had I not already had a hearing loss;" "[t]his treatment was done to treat the existing hearing loss that was caused by lots of noise exposure while I served on active duty as a truck and tank mechanic and in the infantry;" and "I ask that you recognize the fact that I would have never had a surgery on my ear if there was not a hearing loss diagnosed in 1968 when I had the surgery."  He clarified that "the records of the surgery and treatment leading up to the surgery are also unavailable because records retention laws were not in place at that time and they were destroyed."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the noted deficiencies in the September 2010 audiological examination report and in light of the Veteran's contentions as to his post-service left ear stapedectomy, the Board finds that a VA otolaryngology examination would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation pertaining to the Veteran's left ear disorder and bilateral hearing loss disabilities is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also finds that the evaluation of the Veteran's service-connected right ear hearing loss is inextricably intertwined with the issue of service connection for a post-operative left ear disorder to include stapedectomy residuals and hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his left ear and hearing loss disabilities and his service-connected right ear hearing loss disability including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA otolaryngology examination in order to assist in determining the nature and etiology of his post-operative left ear disorder and hearing loss disability and the severity of his service-connected right ear hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left ear disorder to include hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure; or otherwise originated during active service.  

The examiner should comment on the Veteran's assertion that he had hearing loss prior to his surgery in 1968 and would not have undergone surgery had hearing loss not been diagnosed at that time.  

The examiner should express an opinion as to the impact of the Veteran's service-connected right ear hearing loss disability upon his daily and vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

